                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JILL LEDVINA,                                      Case No. 19-cv-08206-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE; ORDER
                                                v.                                         CONTINUING CASE MANAGEMENT
                                   9
                                                                                           CONFERENCE
                                  10    EQUIFAX INFORMATION SERVICES
                                        LLC,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties failed to file a joint case management statement by March 31, 2020 as required

                                  14   by prior order. See ECF No. 17.

                                  15          The case management conference currently scheduled for April 7, 2020 is continued to

                                  16   April 21, 2020 at 2:00 p.m. At the same date and time, the parties, their lawyers, and each of

                                  17   them, are ORDERED TO SHOW CAUSE why monetary sanctions should not be imposed against

                                  18   them for their violation of a court order. See Roadway Express, Inc. v. Piper, 447 U.S. 752, 764-

                                  19   67 (1980) (holding that federal courts have inherent power to impose monetary sanctions for

                                  20   willful disobedience of a court order after a litigant has been given notice and an opportunity to be

                                  21   heard). A written response to this order to show cause is due by April 14, 2020.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 3, 2020
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
